Exhibit Glossary of Selected Terms The following abbreviations and definitions are terms commonly used in Vertex Nevada’s filings with the Securities and Exchange Commission: No. 2 Oil - A high sulfur diesel oil, which is used in off-road equipment and in the marine industry such as tug boats and ships. It is also used to blend fuel oil and has multiple applications to fuel furnaces (“boilers”). It is a low viscosity, flammable liquid petroleum product. No. 6 Oil - A lesser grade of oil than No. 2 oil, it is used only in certain applications. Asphalt Flux - Also called asphalt extender or blowdown, asphalt flux is a by-product of re-refining used oil suitable for blending with bitumen or asphalt to form a product of greater fluidity or softer consistency. It is a thick, relatively nonvolatile fraction of petroleum used as flux. It is a derivative, nearly or completely solid at room temperature, of certain crude oils. This black, tarry material usually comes from vacuum residue. It has several industrial applications. Pavers heat it to liquid form and mix it in gravel to make road surface materials called “blacktop,” “madcadam,” “tarmac,” or “asphalt.” Builders use it to make and join bricks, to coat roofs, and to form shingles. It glues together various manufactured goods. Black Oil - Any used or unused petroleum or synthetic oil that is dark in color and heavier than diesel.
